     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 1 of 16 Page ID #:1



 1   Michael S. Agruss (SBN: 259567)
     AGRUSS LAW FIRM, LLC
 2   4809 N Ravenswood Ave., Suite 419
     Chicago, IL 60640
 3   Tel: 312-224-4695
 4   Fax: 312-253-4451
     michael@agrusslawfirm.com
 5   Attorney for Plaintiff,
     SOPHIA GARRIDO
 6

 7
                           UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9                             LOS ANGELES DIVISION
10      SOPHIA GARRIDO,                       )
11                                            )
                                              ) Case No.: 2:20-cv-7823
12              Plaintiff,                    )
                                              ) PLAINTIFF’S
13          v.                                ) COMPLAINT
                                              )
14                                            )
15      SOUTHWEST LAW OFFICES, P.C., and ADIR )
        INTERNATIONAL, LLC, d/b/a Curacao,    )
16                                            )
                                              )
17                                            )
                Defendants.                   )
18                                            )
19

20                              PLAINTIFF’S COMPLAINT
21
           Plaintiff, SOPHIA GARRIDO (“Plaintiff”), through her attorneys, Agruss
22

23      Law Firm, LLC, alleges the following against Defendants, SOUTHWEST LAW
24
        OFFICES, P.C. and ADIR INTERNATIONAL, LLC, d/b/a Curacao
25
        (“Southwest” and “Curacao” respectively and “Defendants” collectively):

                                      INTRODUCTION

        1. Counts I and II of Plaintiff’s Complaint is based on the Electronic Fund

                                           -1-

                                 PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 2 of 16 Page ID #:2



 1         Transfer Act, 15 U.S.C. § 1693, et seq. (“EFTA”).
 2
        2. Count III of Plaintiff’s Complaint is based on the Fair Debt Collection
 3

 4         Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA).
 5
        3. Counts IV and V of the Plaintiff’s Complaint is based on the Rosenthal Fair
 6

 7         Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq. (“RFDCPA”).
 8
                                 JURISDICTION AND VENUE
 9

10
        4. Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 15

11         U.S.C. § 1693(m) (EFTA) and 15 U.S.C. § 1692k (FDCPA).
12
        5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state
13

14         claims contained within.
15
        6. This Court has federal question jurisdiction because this case arises out of
16

17         violations of federal law.
18
        7. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1693(m), “without
19

20
           regard to the amount in controversy, any action under this section may be

21         brought in any United States district court.”
22
        8. Venue and personal jurisdiction in this District are proper because Defendant
23

24         does or transacts business within this District, and a material portion of the
25
           events at issue occurred in this District.

                                               PARTIES

        9. Plaintiff is a natural person residing in the City of La Puente, Los Angeles

                                               -2-

                                    PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 3 of 16 Page ID #:3



 1         County, State of California.
 2
        10.Plaintiff is a consumer as that term is defined by the FDCPA and RFDCPA.
 3

 4      11.Plaintiff allegedly owes a debt as that term is defined by the FDCPA and
 5
           RFDCPA.
 6

 7      12.Southwest is a debt collector as that term is defined by the FDCPA and the
 8
           RFDCPA.
 9

10
        13.Curacao is a debt collector as that term is defined by the RFDCPA.

11      14.Southwest is a California professional corporation headquartered in the City
12
           of Los Angeles, Los Angeles County, State of California.
13

14      15.Curacao is a Delaware-organized limited liability company based in the City
15
           of Los Angeles, Los Angeles County, State of California.
16

17      16.Defendants are business entities engaged in the collection of debt within the
18
           State of California.
19

20
        17.Within the last year, Defendants attempted to collect a consumer debt from

21         Plaintiff.
22
        18.Defendants’ businesses include, but are not limited to, collecting on unpaid,
23

24         outstanding account balances.
25
        19.When an unpaid, outstanding account is placed with Southwest it is assigned

           a file number.

        20.The principal purpose of Southwest’s business is the collection of debts

                                             -3-

                                   PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 4 of 16 Page ID #:4



 1         allegedly owed to third parties.
 2
        21.Southwest regularly collects, or attempts to collect, debts allegedly owed to
 3

 4         third parties.
 5
        22.During the course of their attempts to collect consumer debts, Defendants
 6

 7         send to alleged debtors bills, statements, and/or other correspondence, via the
 8
           mail and/or electronic mail, and initiate contact with alleged debtors via
 9

10
           various means of telecommunication, such as by telephone and facsimile.

11      23.Defendants acted through their agents, employees, officers, members,
12
           directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
13

14         representatives, and insurers.
15
                                   FACTUAL ALLEGATIONS
16

17      24.Defendants are attempting to collect an alleged consumer debt from Plaintiff,
18
           arising from an account with Curacao.
19

20
        25.The alleged debt at issue arises from transactions for personal, family, and

21         household purposes.
22
        26.At all times relevant hereto, Southwest was engaged by Curacao to collect
23

24         the alleged debt from Plaintiff on Curacao’s behalf.
25
        27.In or around March 2020, Southwest began placing calls to Plaintiff on

           Plaintiff’s telephone at xxx-xxx-6754, in an attempt to collect the alleged

           debt.

                                              -4-

                                    PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 5 of 16 Page ID #:5



 1      28.Southwest calls Plaintiff from a private telephone number.
 2
        29.Since Southwest began attempting to collect the alleged debt from Plaintiff,
 3

 4         Plaintiff made several payments to Southwest using Plaintiff’s personal
 5
           checking account.
 6

 7      30.Payments made by Plaintiff were manually drawn from Plaintiff’s checking
 8
           account and paid towards Plaintiff’s outstanding account balance.
 9

10
        31.On or about July 8, 2020, without Plaintiff’s written or oral permission,

11         Southwest automatically withdrew $50.00 from Plaintiff’s personal checking
12
           account.
13

14      32.On or about July 8, 2020, Southwest never had Plaintiff’s express or implied
15
           consent to withdraw payment from Plaintiff’s personal checking account.
16

17      33.Southwest did not provide to Plaintiff, nor did Plaintiff execute, any written
18
           or electronic writing memorializing or authorizing the recurring or automatic
19

20
           payment.

21      34.Plaintiff did not provide Southwest either with a written or an electronic
22
           signature authorizing the automatic payment.
23

24      35.The unauthorized withdrawal over drafted Plaintiff’s personal checking
25
           account and caused Plaintiff to incur a courtesy fee in the amount of $26.00.

        36.On or about July 13, 2020, Plaintiff placed a call to Curacao and spoke with

           one of Curacao’s agents.

                                             -5-

                                   PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 6 of 16 Page ID #:6



 1      37.During the conversation, Plaintiff explained to Curacao’s agent that an
 2
           unauthorized withdrawal was taken from Plaintiff’s personal checking
 3

 4         account.
 5
        38.During the conversation, Curacao’s agent was not sympathetic to Plaintiff’s
 6

 7         circumstances and was ill-mannered toward Plaintiff.
 8
        39.Within the past year of Plaintiff filing this Complaint, Southwest began
 9

10
           calling Plaintiff’s relatives in an attempt to collect the alleged debt.

11      40.Within the past year of Plaintiff filing this Complaint, Southwest began
12
           calling Plaintiff’s mother, Mary Marcial (“Mary”), on her telephone at xxx-
13

14         xxx-4753, in an attempt to collect the alleged debt.
15
        41.On at least one occasion since Southwest began calling Mary, Mary has
16

17         spoken with Southwest and Southwest has disclosed Plaintiff’s alleged debt
18
           to Mary.
19

20
        42.Mary not a co-signer on Plaintiff’s alleged debt and does not now owe

21         Plaintiff’s debt.
22
        43.On at least one occasion since Southwest began calling Mary, Mary has
23

24         spoken with Southwest and has requested for Southwest to stop calling her.
25
        44.Despite Mary’s request for Southwest to stop calling her, Southwest

           continued to place collection calls to Mary.

        45.Within the past year of Plaintiff filing this Complaint, Southwest began

                                               -6-

                                    PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 7 of 16 Page ID #:7



 1         calling Plaintiff’s sister, Laura Marcial (“Laura”), on her telephone at xxx-
 2
           xxx-5058, in an attempt to collect the alleged debt.
 3

 4      46.On at least one occasion since Southwest began calling Laura, Laura has
 5
           spoken with Southwest and Southwest has disclosed Plaintiff’s alleged debt
 6

 7         to Laura.
 8
        47.Laura not a co-signer on Plaintiff’s alleged debt and does not now owe
 9

10
           Plaintiff’s debt.

11      48.On at least one occasion since Southwest began calling Laura, Laura has
12
           spoken with Southwest and has requested for Southwest to stop calling her.
13

14      49.Despite Laura’s request for Southwest to stop calling her, Southwest
15
           continued to place collection calls to Laura.
16

17      50.Defendants engaged in the foregoing conduct with intent to annoy, abuse
18
           and/or harass Plaintiff and Plaintiff’s relatives.
19

20
                            COUNT I
      SOUTHWEST VIOLATED THE ELECTRONIC FUND TRANSFER ACT
21
        51.Plaintiff repeats and re-alleges paragraphs one (1) through fifty (50) of
22

23         Plaintiff’s Complaint as the allegations in Count I of Plaintiff’s Complaint.
24
        52.Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
25
           "preauthorized electronic fund transfer from a consumer's account may be

           authorized by the consumer only in writing, and a copy of such authorization

           shall be provided to the consumer when made."
                                               -7-

                                    PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 8 of 16 Page ID #:8



 1      53.Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the term
 2
           "preauthorized electronic fund transfer" means "an electronic fund transfer
 3

 4         authorized in advance to recur at substantially regular intervals."
 5
        54.Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides that
 6

 7         "[p]reauthorized electronic fund transfers from a consumer's account may be
 8
           authorized only by a writing signed or similarly authenticated by the
 9

10
           consumer. The person that obtains the authorization shall provide a copy to

11         the consumer."
12
        55.Section 205.10(b) of the Federal Reserve Board's Official Staff Commentary
13

14         to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that "[t]he
15
           authorization process should evidence the consumer's identity and assent to
16

17         the authorization." Id. at ¶10(b), comment 5. The Official Staff Commentary
18
           further provides that "[a]n authorization is valid if it is readily identifiable as
19

20
           such and the terms of the preauthorized transfer are clear and readily

21         understandable." Id. at ¶10(b), comment 6.
22
        56.On at least one occasion, Southwest has debited Plaintiff’s bank account on a
23

24         recurring basis without obtaining a written authorization signed or similarly
25
           authenticated from Plaintiff for preauthorized electronic fund transfers from

           Plaintiff’s account, thereby violating Section 907(a) of the EFTA, 15 U.S.C.

           § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).

                                               -8-

                                    PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 9 of 16 Page ID #:9



 1      57.On at least one occasion, Southwest has debited Plaintiff’s bank account on a
 2
           recurring basis without providing to Plaintiff a copy of a written authorization
 3

 4         signed or similarly authenticated by Plaintiff for preauthorized electronic fund
 5
           transfers from Plaintiff’s account, thereby violating Section 907(a) of the
 6

 7         EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12
 8
           C.F.R. § 205.l0(b).
 9

10
           WHEREFORE, Plaintiff, SOPHIA GARRIDO, respectfully requests

11   judgment be entered against Defendant, SOUTHWEST LAW OFFICES, P.C., for
12
     the following:
13

14      58.Actual damages of $76.00 pursuant to the Electronic Fund Transfer Act, §
15
           916(a)(1);
16

17      59.Statutory damages of $1,000.00 pursuant to the Electronic Fund Transfer Act,
18
           § 916(a)(2)(A);
19

20
        60.Costs and reasonable attorneys’ fees pursuant to the Electronic Fund Transfer

21         Act, § 916(a)(3); and
22
        61.Any other relief that this Honorable Court deems appropriate.
23

24                           COUNT II
        CURACAO VIOLATED THE ELECTRONIC FUND TRANSFER ACT
25
        62.Plaintiff repeats and re-alleges paragraphs one (1) through fifty (50) of

           Plaintiff’s Complaint as the allegations in Count II of Plaintiff’s Complaint.

        63.Curacao engaged the services of debt collector Southwest to collect the
                                              -9-

                                   PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 10 of 16 Page ID #:10



 1          alleged debt from Plaintiff.
 2
         64.Curacao has the burden to monitor the activities of Southwest.
 3

 4       65.Southwest violated the EFTA.
 5
         66.Curacao is vicariously liable for the unlawful collection activities carried out
 6

 7          by Southwest on its behalf.
 8
            WHEREFORE, Plaintiff, SOPHIA GARRIDO, respectfully requests
 9

10
      judgment be entered against Defendant, ADIR INTERNATIONAL, LLC, d/b/a

11    Curacao, for the following:
12
         67.Actual damages of $76.00 pursuant to the Electronic Fund Transfer Act, §
13

14          916(a)(1);
15
         68.Statutory damages of $1,000.00 pursuant to the Electronic Fund Transfer Act,
16

17          § 916(a)(2)(A);
18
         69.Costs and reasonable attorneys’ fees pursuant to the Electronic Fund Transfer
19

20
            Act, § 916(a)(3); and

21       70.Any other relief that this Honorable Court deems appropriate.
22
                              COUNT III
23
             SOUTHWEST VIOLATED THE FAIR DEBT COLLECTION
24                         PRACTICES ACT
25
         71.Plaintiff repeats and re-alleges paragraphs one (1) through fifty (50) of

            Plaintiff’s Complaint as the allegations in Count III of Plaintiff’s Complaint.

         72.Southwest violated the FDCPA based on the following:

                                               - 10 -

                                     PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 11 of 16 Page ID #:11



 1             a. Southwest violated § 1692b(2) of the FDCPA by communicating with
 2
                  any person other than the consumer for the purpose of acquiring
 3

 4                location information about the consumer and disclosing to such person
 5
                  that consumer owes a debt, when Southwest spoke with Mary and
 6

 7                Laura and disclosed Plaintiff’s alleged debt to Mary and Laura;
 8
               b. Southwest violated § 1692c(b) of the FDCPA by communicating with
 9

10
                  third parties in connection with the collection of any debt, with none

11                of the exceptions of this subsection being applicable, when Southwest
12
                  spoke with Mary and Laura and disclosed Plaintiff’s alleged debt to
13

14                Mary and Laura and when Southwest contacted Mary and Laura after
15
                  Southwest had already located Plaintiff;
16

17             c. Southwest violated § 1692d of the FDCPA by engaging in conduct that
18
                  the natural consequence of which was to harass, oppress, and abuse in
19

20
                  connection with the collection of an alleged debt, when Southwest

21                employed the above-referenced unlawful debt collection tactics in an
22
                  attempt to coerce Plaintiff into payment of the alleged debt and when
23

24                Southwest continued to place collection calls to Mary and Laura’s
25
                  telephones despite their requests for Southwest to stop calling them;

               d. Southwest violated § 1692d(5) of the FDCPA by causing a telephone

                  to ring or engaging any person in telephone conversation repeatedly or

                                             - 11 -

                                   PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 12 of 16 Page ID #:12



 1                continuously with intent to annoy, abuse, or harass any person at the
 2
                  called number, when Southwest continued to place collection calls to
 3

 4                Mary and Laura’s telephones despite their requests for Southwest to
 5
                  stop calling them;
 6

 7             e. Southwest violated § 1692e(10) of the FDCPA by using any false
 8
                  representation or deceptive means to collect or attempt to collect any
 9

10
                  debt, when Southwest withdrew funds Plaintiff’s checking account

11                without authorization to do so; and
12
               f. Southwest violated § 1692f of the FDCPA by its use of unfair or
13

14                unconscionable means to collect or attempt to collect any debt, when
15
                  Intel Advantage and Intel Advantage 2 engaged in all of the foregoing
16

17                misconduct.
18
            WHEREFORE, Plaintiff, SOPHIA GARRIDO, respectfully requests
19

20
         judgment be entered against Defendant, SOUTHWEST LAW OFFICES, P.C.,

21       for the following:
22
         73.Actual damages of $76.00 pursuant to the Fair Debt Collection Practices Act,
23

24          15 U.S.C. § 1692k;
25
         74.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices

            Act, 15 U.S.C. § 1692k;



                                              - 12 -

                                    PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 13 of 16 Page ID #:13



 1       75.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection
 2
            Practices Act, 15 U.S.C. § 1692k; and
 3

 4       76.Any other relief that this Honorable Court deems appropriate.
 5
                                 COUNT IV
 6               SOUTHWEST VIOLATED THE ROSENTHAL FAIR DEBT
 7                       COLLECTION PRACTICES ACT
 8
         77.Plaintiff repeats and re-alleges paragraphs one (1) through fifty (50) of
 9

10
            Plaintiff’s Complaint as the allegations in Count IV of Plaintiff’s Complaint.

11       78.Southwest violated the RFDCPA based on the following:
12
               a. Southwest violated § 1788.11(d) of the RFDCPA by causing a
13

14                telephone to ring repeatedly or continuously to annoy the person called,
15
                  when Southwest spoke with Mary and Laura and disclosed Plaintiff’s
16

17                alleged debt to Mary and Laura and when Southwest contacted Mary
18
                  and Laura after Southwest had already located Plaintiff and when
19

20
                  Southwest continued to place collection calls to Mary and Laura’s

21                telephones despite their requests for Southwest to stop calling them;
22
               b. Southwest violated § 178811(e) of the RFDCPA by communicating,
23

24                by telephone or in person, with the debtor with such frequency as to be
25
                  unreasonable and to constitute an harassment to the debtor under the

                  circumstances, when Southwest spoke with Mary and Laura and

                  disclosed Plaintiff’s alleged debt to Mary and Laura and when

                                              - 13 -

                                    PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 14 of 16 Page ID #:14



 1                Southwest contacted Mary and Laura after Southwest had already
 2
                  located Plaintiff and when Southwest continued to place collection
 3

 4                calls to Mary and Laura’s telephones despite their requests for
 5
                  Southwest to stop calling them;
 6

 7             c. Southwest violated § 1788.12(b) of the RFDCPA by communicating
 8
                  information regarding a consumer debt to any member of the debtor's
 9

10
                  family, with none of the exceptions applicable, when Southwest spoke

11                with Mary and Laura and disclosed Plaintiff’s alleged debt to Mary and
12
                  Laura; and
13

14             d. Southwest violated the § 1788.17 of the RFDCPA by continuously
15
                  failing to comply with the statutory regulations contained within the
16

17                FDCPA, 15 U.S.C. § 1692 et seq.
18
            WHEREFORE, Plaintiff, SOPHIA GARRIDO, respectfully requests
19

20
         judgment be entered against Defendant, SOUTHWEST LAW OFFICES, P.C.,

21       for the following:
22
         79.Actual damages of $76.00 pursuant to the Rosenthal Fair Debt Collection
23

24          Practices Act, Cal. Civ. Code § 1788.30(a);
25
         80.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt

            Collection Practices Act, Cal. Civ. Code § 1788.30(b);



                                             - 14 -

                                   PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 15 of 16 Page ID #:15



 1       81.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
 2
            Collection Practices Act, Cal. Civ Code § 1788.30(c); and
 3

 4       82.Any other relief that this Honorable Court deems appropriate.
 5
                                 COUNT V
 6                 CURACAO VIOLATED THE ROSENTHAL FAIR DEBT
 7                        COLLECTION PRACTICES ACT
 8
         83.Plaintiff repeats and re-alleges paragraphs one (1) through fifty (50) of
 9

10
            Plaintiff’s Complaint as the allegations in Count V of Plaintiff’s Complaint.

11       84.As alleged above, Curacao is a debt collector as defined by the RFDCPA.
12
         85.Curacao engaged the services of fellow debt collector Southwest to collect
13

14          the alleged debt from Plaintiff.
15
         86.Curacao has the burden to monitor the activities of Southwest.
16

17       87.Southwest violated the RFDCPA.
18
         88.Curacao is vicariously liable for the unlawful collection activities carried out
19

20
            by Southwest on its behalf.

21          WHEREFORE, Plaintiff, SOPHIA GARRIDO, respectfully requests
22
         judgment be entered against Defendant, ADIR INTERNATIONAL, LLC, d/b/a
23

24       Curacao, for the following:
25
         89.Actual damages of $76.00 pursuant to the Rosenthal Fair Debt Collection

            Practices Act, Cal. Civ. Code § 1788.30(a);

         90.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt

                                               - 15 -

                                     PLAINTIFF’S COMPLAINT
     Case 2:20-cv-07823-DDP-AGR Document 1 Filed 08/27/20 Page 16 of 16 Page ID #:16



 1          Collection Practices Act, Cal. Civ. Code § 1788.30(b);
 2
         91.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
 3

 4          Collection Practices Act, Cal. Civ Code § 1788.30(c); and
 5
         92.Any other relief that this Honorable Court deems appropriate.
 6

 7
                                                      RESPECTFULLY           SUBMITTED,
 8

 9

10
      DATED: August 27, 2020                          By:_/s/ Michael S. Agruss
                                                            Michael S. Agruss
11                                                          Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                             - 16 -

                                   PLAINTIFF’S COMPLAINT
